 1   KATHERINE HART #76715
     Attorney at Law
 2   P.O. Box 5948
     Fresno, Ca. 93755
 3   Telephone: (559) 930-3776
     Email: kbackpacker2000@yahoo.com
 4
     Attorney for Defendant
 5   MARQUIZ DEMITRIC TUCKER
 6

 7

 8
                        IN THE UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,            )      CR-F-15cr-00209 LJO-SKO
                                          )
12         Plaintiff,                     )      ORDER CONTINUING
                                          )      SENTENCING FROM
13                                        )      SEPTEMBER 23, 2019 at 10:00 a.m.
                                          )      TO SEPTEMBER 30, 2019 at 10:00
14                                        )      a.m. BASED ON STIPULATION
                                          )      OF COUNSEL
15         v.                             )
                                          )
16   MARQUIZ DEMITRIC TUCKER,             )
                                          )
17         Defendant.                     )
                                          )
18
           Based on the stipulation of counsel and good cause appearing, it is hereby
19

20   ordered that the sentencing hearing of MARQUIZ DEMITRIC TUCKER, Case 15
21
     cr:00209, previously scheduled for September 23, 2019 at 10:00 a.m. be
22
     rescheduled to September 30, 2019 at 10:00 a.m.
23

24
     IT IS SO ORDERED.
25
        Dated:   August 18, 2019                  /s/ Lawrence J. O’Neill _____
26                                        UNITED STATES CHIEF DISTRICT JUDGE
27

28
